Case 1:19-bk-11151   Doc 27   Filed 10/01/19 Entered 10/01/19 13:24:59   Desc Main
                              Document     Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF RHODE ISLAND

In re:

            R FRANCIS DIPRETE                                 BK-19-11151
                    Debtor                                    CHAPTER 13

                              MOTION TO DISMISS

      John Boyajian, Trustee in the above-entitled matter, moves

this Court to dismiss the within Chapter 13 proceedings.

      The Debtor filed his Chapter 13 petition on July 23, 2019.

On July 30, 2019, the Trustee wrote to the Debtor informing him

that the Bankruptcy Code provided that the first payment proposed

under his Plan was due within thirty (30) days of the filing of

his petition. 11 U.S.C. §1326(a)(1).           As of the date of the filing

of this Motion, no payments have been made by the Debtor.

      Because of the Debtor’s failure to make payments pursuant to

11 U.S.C. §1326(a)(1), the Trustee requests, pursuant to 11 U.S.C.

§1307(c)(4) that this case be dismissed.



                                      /s/ John Boyajian
                                      John Boyajian, Trustee
                                      400 Westminster Street, Box 12
                                      Providence, RI 02903
                                      Tel: (401) 223-5550
                                      Fax: (401) 223-5548
Case 1:19-bk-11151   Doc 27   Filed 10/01/19 Entered 10/01/19 13:24:59   Desc Main
                              Document     Page 2 of 2




Within   fourteen   (14)   days   after   service,   if   served
electronically, as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(f)
if served by mail or other excepted means specified, any party
against whom such paper has been served, or any other party who
objects to the relief sought, shall serve and file an objection
or other appropriate response to said paper with the Bankruptcy
Court Clerk's Office, 380 Westminster Street, 6th Floor,
Providence, RI 02903, (401) 626-3100. If no objection or other
response is timely filed, the paper will be deemed unopposed and
will be granted unless: (1) the requested relief is forbidden by
law; (2) the requested relief is against public policy; or (3)
in the opinion of the Court, the interest of justice requires
otherwise.


                                 CERTIFICATION

     I hereby certify that a copy of the within Motion was mailed,
postage prepaid, to Mr. R. Francis DiPrete, 255 Ide Road,
Scituate, RI 02857 on October 1, 2019.

                                      /s/ Theresa S. French
